             Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------x
STACEY MERCER, an individual,

                 Plaintiff,                                     CASE NO.:
v.

ALL SEASONS INN, CORP.
a New York corporation,

                  Defendant.
------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff, STACEY MERCER (hereinafter “Plaintiff”), sues Defendant, ALL SEASONS

INN, CORP. (hereinafter “Defendant”), for injunctive relief, attorneys’ fees, and litigation costs,

including but not limited to disbursements, court expenses, and other fees, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages,

pursuant to the New York State Human Rights Law, and the New York City Human Rights Law,

and alleges:

                                              INTRODUCTION

        1.       Defendant owns and/or operates that certain hotel known as ALL SEASONS INN,

located in Oswego, New York (the “Hotel”). The Hotel has a website located at

http://allseasonsinncny.com (the “Website”). The Hotel takes reservations through the Website, and

provides information to the public regarding available guestrooms, Hotel amenities, and Hotel

common areas.

        2.       As of March 15, 2012, the Hotel was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible
             Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 2 of 15



features of the Hotel in detail; (b) identify and describe specific accessibility features of ADA

compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether

the Hotel common areas and guestrooms meet their individual accessibility needs (by describing

accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                      JURISDICTION AND VENUE

        3.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

        4.       This Court has personal jurisdiction over Defendant in this action, who is domiciled

in the State of New York. Defendant owns or operates the Hotel, located in the State of New York,

which uses its financially interactive Website to do business (or to seek to do business) with

individuals in this District by taking (or seeking to take) reservations and payments from such

individuals, and which violated Plaintiff’s civil rights in this District as set forth more fully below.

        5.       Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District;

Plaintiff encountered Defendant’s ADA violations in this District, and the injury to Plaintiff here

at issue occurred in this District.




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.
                                                   2
            Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 3 of 15



       6.       This Court has supplemental jurisdiction over Plaintiff’s claims arising under New

York State law. 28 U.S.C.S. §1367(a).

                                                 PARTIES

       7.       At all times material hereto, Plaintiff, STACEY MERCER, was and is over the age

of 18 years, sui juris, and a resident of New York, New York, which is located within this District.

       8.       Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Because of a criminal act perpetrated against her, Plaintiff suffers from paraplegia, and

therefore uses a wheelchair.

       9.       Defendant is a New York corporation which conducts and/or seeks to conduct

business in the State of New York by its financially interactive website, through which it transacts

or seeks to transact business with individuals in this District.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       10.      On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       11.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

                                                  3
           Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 4 of 15



       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

               (i)    Modify its policies, practices, or procedures to ensure that
               individuals with disabilities can make reservations for accessible
               guest rooms during the same hours and in the same manner as
               individuals who do not need accessible rooms;

               (ii)    Identify and describe accessible features in the hotels and
               guest rooms offered through its reservations service in enough detail
               to reasonably permit individuals with disabilities to assess
               independently whether a given hotel or guest room meets his or her
               accessibility needs;

               (iii) Ensure that accessible guest rooms are held for use by
               individuals with disabilities until all other guest rooms of that type
               have been rented and the accessible room requested is the only
               remaining room of that type;

               (iv)   Reserve, upon request, accessible guest rooms or specific
               types of guest rooms and ensure that the guest rooms requested are
               blocked and removed from all reservations systems; and

               (v)    Guarantee that the specific accessible guest room reserved
               through its reservations service is held for the reserving customer,
               regardless of whether a specific room is held in response to
               reservations made by others.

       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.




                                                 4
         Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 5 of 15



       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

       28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific

accessible features and not merely recite that a guestroom is “accessible” or “ADA” or list

accessibility features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       17.     However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide

                                                 5
          Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 6 of 15



               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA.

       19.     The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.     Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible

features of the Hotel, and to independently assess whether the Hotel is accessible to her, and

whether she could independently reserve an accessible room at the Hotel, in the same manner as

those seeking to reserve non-accessible rooms. Upon her visit, Plaintiff discovered that the Website

does not comply with the ADA and ADAAG.

       21.     The Website’s homepage fails to disclose any information on the Hotel’s ADA

compliance or accessibility. There is no Accessibility Statement. Nor is there any webpage

disclosing the Hotel’s policies and procedures with respect to equal access by the disabled or the

availability of accessible rooms.

       There is a link titled “ABOUT US” that opens a webpage discussing the Hotel’s scenic

location. This webpage also has a section that lists 8 features that are included in all rooms.

However, nothing on this webpage addresses ADA compliance, accessibility issues or accessibility

features in rooms. There is a link titled “AMENITIES” that opens a webpage listing 7 Hotel




                                                 6
          Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 7 of 15



amenities and describing services available from the staff and locally. However, nothing on this

webpage addresses ADA compliance, accessibility issues or accessibility features in rooms.

        There is a link titled “BOOKING” that opens a webpage where the process of booking a

room can be commenced. There is a section titled “ABOUT US” with marketing language

regarding the facilities and services. However, nothing on this webpage addresses ADA

compliance, accessibility issues or accessibility features in rooms. By clicking on “BOOK NOW,”

a new webpage that appears to be a central reservation platform (engine) opens. From this

interactive webpage, an online reservation for the Hotel can be processed. The webpage lists 14

room categories. None are designated as ADA compliant or accessible. Each room category has

a “Learn more” link, which expands that room category’s section and discloses dozens of

“features.” All rooms list the features “ wheelchair friendly” and “limited accessibility.” However,

nothing on the website explains what these two terms mean and what features exist and don’t exist.

More specifically, no information is disclosed that any room is ADA compliant or that any has

true accessible features, especially as to bathing facilities.

        By entering dates of stay and number of guests, the webpage generates a list of available

room accommodations for the selected dates along with the rates. However, there is no sorting or

limiting by ADA compliant or accessibility features. None of the listed rooms are designated as

ADA compliant or accessible and none disclose any accessible features. After selecting a room,

following the on-screen instructions and providing personal and financial data, the online

reservation is completed. In sum, the Hotel’s Website allows for review and online

reservation/booking of a non-accessible rooms. However, it does not provide sufficient

information on the Hotel’s accessibility features to allow a disabled person to make a




                                                   7
            Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 8 of 15



determination whether the Hotel’s facilities can meet his/her accessibility needs. Nor can an

accessible room be reserved/booked online.

       22.      The Website has no accessibility information concerning common areas and

amenities. The Website does not indicate that the Hotel is in full compliance with all 1991

Standards, or, in the alternative:

       a.       Whether the public entrance to the Hotel complies with the 1991 Standards, and if

not, the ways in which it does not comply, so that Plaintiff and other similarly situated can evaluate

whether it is accessible to them;

       b.       Whether the registration desk at the Hotel complies with the 1991 Standards, and

if not, the ways in which it does not comply, so that Plaintiff and other similarly situated can

evaluate whether it is accessible to them;

       c.       Whether restaurant or other food service areas at the Hotel comply with the 1991

Standards, and if not, the ways in which they do not comply, so that Plaintiff and other similarly

situated can evaluate whether it is accessible to them;

       d.       Whether any parking facilities, lots, or other parking accommodations at the Hotel

comply with the 1991 Standards, and if not, the ways in which they do not comply, so that Plaintiff

and other similarly situated can evaluate whether it is accessible to them;

       e.       Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

the ways in which it does not comply, so that Plaintiff and other similarly situated can evaluate

whether it is accessible to them;

       f.       Whether the business center complies with the 1991 Standards, and if not, the ways

in which it does not comply, so that Plaintiff and other similarly situated can evaluate whether it

is accessible to them;



                                                  8
            Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 9 of 15



       g.       Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

the ways in which they do not comply, so that Plaintiff and other similarly situated can evaluate

whether it is accessible to them;

       h.       Whether the route from the public entrance to the registration desk is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

       i.       Whether the route from the registration desk to the accessible rooms is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

       j.       Whether the route from the public entrance to the business center is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

       k.       Whether the route from the accessible guestrooms to the business center is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff and other similarly situated can evaluate whether it is accessible to them;

       l.       Whether the route from the public entrance to the pool (if any) is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

       m.       Whether the route from the accessible guestrooms to the pool (if any) is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;




                                                  9
             Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 10 of 15



        n.       Whether the route from the public entrance to the fitness center is accessible in

compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

        o.       Whether the route from the accessible guestrooms to the fitness center is accessible

in compliance with the 1991 Standards, and if not, the ways in which it does not comply, so that

Plaintiff and other similarly situated can evaluate whether it is accessible to them;

        p.       Whether the route from the public entrance to the restaurant or food service areas

is accessible in compliance with the 1991 Standards, and if not, the ways in which it does not

comply, so that Plaintiff and other similarly situated can evaluate whether it is accessible to them;

        q.       Whether the route from the accessible guestrooms to the restaurant or food service

areas is accessible in compliance with the 1991 Standards, and if not, the ways in which it does

not comply, so that Plaintiff and other similarly situated can evaluate whether it is accessible to

them;

        r.       Whether the route from the public entrance to the conference/ballroom space is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff and other similarly situated can evaluate whether it is accessible to them;

        s.       Whether the route from the accessible guestrooms to the meeting/ballroom space is

accessible in compliance with the 1991 Standards, and if not, the ways in which it does not comply,

so that Plaintiff and other similarly situated can evaluate whether it is accessible to them.

        23.      This is not intended to be an exclusive list, and Plaintiff also brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.




                                                  10
         Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 11 of 15



       24.     In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       25.     Plaintiff will visit the Website again, upon the Defendant’s compliance with the

laws and regulations specified herein, in order learn about the accessible (and inaccessible)

features, learn about the accessible (and inaccessible) features of guestrooms, assess the extent to

which the hotels meet each of their specific accessibility needs, and determine whether they can

reserve an accessible guestroom. Plaintiff travels throughout the State of New York for vacations

and extended weekend trips and has occasion to stay at local hotels, including those in and around

Oswego, New York.

       26.     Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

       27.     Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is



                                                 11
         Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 12 of 15



readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       28.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       29.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm,

and Plaintiff reasonably anticipates that she will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

       30.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                               COUNT II
          VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

       31.      Plaintiff re-avers the allegations set forth above as though fully set forth herein.

       32.      The New York State Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place of public accommodation…. because of the

                                                  12
          Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 13 of 15



                … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any
                of the accommodations, advantages, facilities and privileges of any
                such place shall be refused, withheld from or denied to any person
                on account of … disability … 2

         33.    The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

         34.    By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied

to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.

The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”

         35.    Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                  COUNT III
                VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

         36.    Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         37.    The New York City Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place or provider of public accommodation
                because of the actual or perceived…disability…of any person,
                directly or indirectly, to refuse, withhold from or deny to such
                person any of the accommodations, advantages, facilities or
                privileges thereof…to the effect that any of the accommodations,
                advantages, facilities and privileges of any such place or provider
2
    NYS Exec. Law § 296 (2)(a).

                                                  13
          Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 14 of 15



               shall be refused, withheld from or denied to any person on account
               of …disability…3

         38.   Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

         39.   Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.

         WHEREFORE, Plaintiff, STACEY MERCER, respectfully requests that this Court enter

judgment in her favor, and against Defendant, as follows:

       a.       A declaration that the Website (and other online reservation platforms, as
applicable) is owned, leased, operated, and/or controlled by Defendant is in violation of the ADA,
NYSHRL, and/or NYCHRL;

        b.      Temporary and permanent injunctive relief enjoining Defendant from continuing
its discriminatory practices, including the requirement that Defendant permanently implement
policies, practices, procedures, including online content, consistent with the mandates of the 2010
ADAAG Standards on its Website (and other online reservation platforms, as applicable);

         c.     Temporary and permanent injunctive relief enjoining Defendant from maintaining
or controlling content on any website through which it is offering online reservations for any hotel
that it owns or operates, unless such website and online reservation system fully comply with 28
C.F.R. §36.302(e)(l);

       d.      An award of reasonable attorneys’ fees, costs, disbursements and other expenses
associated with this action, in favor of Plaintiff;

    e.     An award of compensatory damages deemed just and appropriate pursuant to
NYSHRL and NYCHRL, to Plaintiff; and

       f.      Such other and further relief as this Court deems just, necessary and appropriate
under the circumstances.




3
    NYC Admin Code § 8-107(4)(a)
                                                 14
 Case 1:19-cv-07700-ALC Document 1 Filed 08/16/19 Page 15 of 15



DATED this 16th day of August, 2019.
                                             Respectfully Submitted,

                                             LAW OFFICES OF NOLAN KLEIN PA
                                             Attorneys for Plaintiff
                                             5500 Glades Road, Suite 500
                                             Boa Raton, FL 33431
                                             PH: (954) 745-0588
                                             www.nklegal.com

                                       By:     /s/ Hector Ramirez
                                             HECTOR RAMIREZ, ESQUIRE
                                             (HR3270)
                                             ramirez@nklegal.com
                                             amy@nklegal.com




                                       15
